432 F.2d 106
UNITED STATES of America, Plaintiff-Appellee,v.Francis Phillip SILLS, Defendant-Appellant.
No. 29853 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 5, 1970.

Appeal from United States District Court, Southern District of Florida; Charles B. Fulton, Chief Judge.
Samuel E. Smith, Miami, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Neal R. Sonnett, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.;see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I.


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966